Citation Nr: 1540298	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

7.  Entitlement to service connection for tinnitus. 



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 with prior inactive service for 6 months and 10 days.  This case comes before the Board of Veterans Appeals (Board) on appeal from January 2012, July 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the issues on appeal certified by the RO included entitlement to service connection for cervical spondylosis and status post cervical discectomy and fusion and left epiphora.  The Board has recharacterized these issues more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Accordingly, the Board has listed the issues on the title page as entitlement to service connection for cervical spine disorder and left eye disorder.

In November 2013, the Veteran testified at a hearing held before a Decision Review Officer (DRO) for the issue of entitlement to service connection for tinnitus.

In April 2015, the Board remanded the issues on appeal for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA (VVA) electronic claims file contains VA treatment records dated from January 2002 to March 2014 and duplicate copies of evidence already associated with VBMS.

The issues of entitlement to service connection for tinnitus and peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has had a seizure disorder within close proximity to the appeal period and has current diagnoses of cervical spine, left eye, and psychiatric disorders.

2.  The Veteran did not have symptoms of, or sustain an event, injury, or disease in service related to a seizure, cervical spine, left eye, or psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice was provided by a letter in May 2012, prior to initial adjudication of the claims.  The letter informed the Veteran of the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met as to the issues decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.

Pursuant to the April 2015 Board remand instructions, and relevant to the claims discussed below, the Veteran received notice in April 2015 requesting that he identify or submit any additional pertinent evidence in support of his 2009 spinal cord injury.  As of this date, no response has been received from the Veteran and an August 2015 Report of General Information documented the Veteran's intent to have his case expedited to the Board instead of waiting the 30 day period.  In addition, the Veteran's records from the Social Security Administration (SSA) were obtained and associated with the record and the issues discussed below were readjudicated in a July 2015 Supplemental Statement of the Case (SSOC).  The Board finds there was substantial compliance with the April 2015 remand instructions for providing such notice and obtaining available pertinent SSA records.

The Veteran has not been afforded VA examinations or medical opinions in connection with the claims discussed below.  An examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption, and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA examinations and medical opinions are unnecessary to decide these identified claims on appeal, because as will be discussed in further detail below, the Veteran has not been shown to have suffered an event, injury, or disease in service related to a seizure disorder, cervical spine disorder, left eye disorder, or psychiatric disorder - neither the evidence shows nor does the Veteran suggest any symptoms, diagnoses, or treatment, or event indicating such disorders during service.  For this reason, the Board finds that VA examinations and medical opinions are unnecessary in this case.  See 38 C.F.R. § 3.159(c)(4)(i)(B).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran for the issues discussed below.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Due to the similar disposition for the issues of entitlement to service connection for seizure, cervical spine, left eye, and psychiatric disorders, the Board will address them in a common discussion below.

At the outset, review of the evidentiary record shows the Veteran had a seizure within close proximity to the appeal period and has current diagnoses of cervical spine, left eye, and psychiatric disorders during the appeal period.  Nevertheless, the element of an in-service occurrence has not been met in this case.  The evidence of record does not establish that the Veteran sustained any injury, disease or event during active service that is relevant to these identified disorders, nor suffered any symptoms thereof during service.

Review of the Veteran's service treatment records reveal no complaints, treatment, or diagnosis of a seizure, cervical spine, left eye, or psychiatric disorder.  The Board acknowledges that an October 1981 record documents treatment for a small cut on an unspecified eyelid after playing football.  Nevertheless, a May 1983 Report of Mental Status Evaluation documents the Veteran displayed normal behavior, full alertness, full orientation, unremarkable mood or affect, clear thinking process, normal thought content, and good memory.  It was opined that the Veteran was mentally responsible and did not need further examination.  The December 1979 and May 1983 examination reports reveal no abnormalities upon clinical evaluation, except for non-relevant scars and flat feet.  On Reports of Medical History, dated December 1979 and May 1984, the Veteran did not indicate having or ever having had a medical history related to a seizure, cervical spine, left eye, or psychiatric disorder.  Additionally, during the course of the appeal, the Veteran has not specifically alleged any symptoms, event, disease, or injury during active service that is relevant to these identified disorders.  Thus, the second criterion to establish service connection on a direct basis has not been met.

The Board also finds that the Veteran's current diagnoses of seizure, cervical spine, left eye, and psychiatric disorders were not incurred in service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of these disorders are not shown in the Veteran's service treatment records discussed above and review of his post-service treatment records document onset multiple years after separation from service.  Specifically, a May 2013 VA treatment record notes the Veteran's last seizure was in 2011.  VA treatment records note epiphora due to insufficient drainage in January 2014 and cervical spondylosis with myelopathy in December 2011 status post surgery in 2009.  An April 2011 private psychiatric consultation report, associated with his SSA records, documents a provisional diagnosis of major depressive disorder, recurrent, and VA treatment records note a diagnosis of depression in July 2012 and mood disorder not otherwise specified in January 2013.  The Veteran's May 1983 service discharge examination noted normal neck, spine, eyes, and psychiatric examinations.  As a result, the Board further finds that the Veteran's seizure, cervical spine, left eye, and psychiatric disorders were not incurred during service.  See to 38 C.F.R. § 3.303(d).


ORDER

Service connection for a seizure disorder is denied.

Service connection for cervical spine disorder is denied.

Service connection for a left eye disorder is denied.

Service connection for a psychiatric disorder is denied.


REMAND

A remand is needed for the issue of entitlement to service connection for tinnitus to obtain an additional VA examination and clarifying VA medical opinion.  During the course of this appeal, the Veteran was afforded VA DBQ examinations for hearing loss and tinnitus in January 2012 and July 2015.  The VA examiners noted review of the claims file and provided negative nexus opinions.  The Board finds that the January 2012 and July 2015 VA medical opinions are inadequate to properly adjudicate this claim at this time.  The January 2012 VA examiner noted that the Veteran's audiometric test results indicate normal hearing; however, the Veteran exhibited 25 decibels at the 4000 Hertz range in the right ear and 25 decibels and 30 decibels at the 2000 and 4000 Hertz ranges in the left ear.  Most recently at the July 2015 VA examination, he exhibited 25 decibels at the 4000 Hertz range in the right ear and 35 decibels at the 4000 Hertz range in the left ear.  Such evidence indicates some degree of impaired hearing in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Both VA examiners also failed to consider the Veteran's reported noise exposure while in service and some degree of hearing impairment while in service, as noted by 25 decibels at the 500 Hertz range in the right ear in a November 1982 reference audiogram report (DD Form 2215).  Id.  

Moreover, the July 2015 VA examiner did not elicit from the Veteran his post-service noise exposure history, as specifically requested in the July 2015 Board remand directive.  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the July 2015 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall, 11 Vet. App. at 271.

A remand is needed for the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities to obtain a VA examination and medical opinions.  During the appeal period, VA treatment records in VVA show diagnoses of peripheral sensory neuropathy of the legs.  While such records and SSA records indicate a possible link between the current disorders with ethyl alcohol (ETOH) use, an April 1981 service treatment record documents the Veteran's complaint of pain to both legs for two days and assessment of blousing rubber syndrome and a May 1982 service treatment record notes objective findings of tenderness in the legs following complaints of muscle aches for two days.  In light of the Veteran's post-service diagnoses and in-service complaints and treatment pertaining to the lower extremities, the Board finds that a VA examination and medical opinions on a direct basis are needed.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include those dated from March 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by the Veteran's military service, to include in-service noise exposure and some degree of impaired hearing in the right ear in November 1982.  The examiner must elicit from the Veteran his post-service noise exposure history and address such post-service history in the rationale.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his peripheral neuropathy of the bilateral lower extremities.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the peripheral neuropathy was caused or aggravated by the Veteran's military service, to include the April 1981 and May 1982 service treatment records noted above.  The examiner must elicit a full history of this disorder from the Veteran.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


